Per curiam.
This disciplinary matter is before the Court on the State Bar’s request to temporarily suspend Respondent Nathan E. Hardwick IV (State Bar No. 325686) until further order of this Court. The Bar states that Hardwick has been charged with multiple felonies in Criminal Case No. l:16-CR-00065-ELR-CMS in the United States District Court for the Northern District of Georgia and that, as a condition of his bond, Hardwick has been ordered not to practice law. The Bar represents that Hardwick has no objection to this request.
Based on the present record, this Court agrees that the Bar’s unopposed request should be granted. See In the Matter of Smith, 297 Ga. 46 (771 SE2d 901) (2015); In the Matter of Swank, 288 Ga. 479 (704 SE2d 807) (2011). Therefore, it is hereby ordered that Nathan E. Hardwick IV be suspended from the practice of law in this State during the pendency of the criminal charges against him and until further order of this Court. Hardwick is hereby directed to notify the State Bar’s Office of General Counsel in writing within seven days of any final disposition of the criminal charges in the district court. Hardwick is reminded of his duties pursuant to Bar Rule 4-219 (c).

Suspension until further order of the Court.


All the Justices concur.

*662Decided September 12, 2016.
Garland, Samuel & Loeb, Edward T. M. Garland, for Hardwick.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittel-man, Assistant General Counsel State Bar, for State Bar of Georgia.